USDC KYWD - Minute Order (Rev. 11/11)


                                        United States District Court
                                        Western District of Kentucky
                                               at Louisville

UNITED STATES OF AMERICA                                                                               PLAINTIFF

VS.                                                         CRIMINAL ACTION NUMBER: 4:05-CR-35-JHM

BRUCE WAYNE EMBRY                                                                                    DEFENDANT

                    ORDER ON VIOLATION OF SUPERVISED RELEASE PETITION

             The above-styled case came before the Honorable Colin H. Lindsay, United States Magistrate Judge
and was called in open Court on January 16, 2019 to conduct an initial appearance on a petition for violation of
supervised release.
             APPEARANCES
             For the United States:           Larry E. Fentress, Assistant United States Attorney
             For the defendant:               Defendant Bruce Wayne Embry - Present and in custody
             Court Reporter:                  Digitally recorded

             At the initial appearance, the defendant acknowledged his identity, was furnished with a copy of the
petition, was advised of the nature of the allegations contained therein and was advised of his rights. The Court
questioned the defendant under oath regarding his ability to afford counsel and found the defendant to be
indigent. The Court appointed the Office of the Federal Defender to represent the defendant. Patrick J. Bouldin,
Assistant Federal Defender, was present in the courtroom and accepted the appointment.
             The United States having moved for the detention of the defendant;
             IT IS HEREBY ORDERED that this case is scheduled for a preliminary revocation hearing and
detention hearing on Thursday, January 17, 2019 at 1:00 p.m. before the Honorable Colin H. Lindsay,
United States Magistrate Judge.
             IT IS FURTHER ORDERED that the defendant is remanded to the custody of the United States
Marshal pending further order of the Court.
             This 16th day of January, 2019          ENTERED BY ORDER OF THE COURT:
                                                     COLIN H. LINDSAY
                                                     UNITED STATES MAGISTRATE JUDGE
                                                     VANESSA L. ARMSTRONG, CLERK
                                                     BY: Ashley Henry - Deputy Clerk
Copies: U.S. Attorney
        U.S. Probation
        Counsel for Defendant
   0|20
